Citation Nr: 9904022	
Decision Date: 02/12/99    Archive Date: 02/17/99

DOCKET NO.  97-26 206	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for cardiovascular 
disability.

2.  Entitlement to service connection for back disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. W. Loeb

INTRODUCTION

The veteran served on active duty from January to April 1990 
and from September 1990 to December 1993.  This case came 
before the Board of Veterans' Appeals (Board) on appeal of a 
June 1996 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The certified issue of entitlement to service connection for 
cardiovascular disability will be addressed in the remand 
portion of this action.


FINDING OF FACT

The veteran's claim for service connection for back 
disability is not plausible.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim for service connection for back disability.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The United States Court of Veterans Appeals (Court) has 
stated repeatedly that 38 U.S.C.A. § 5107(a) unequivocally 
places an initial burden on a claimant to produce evidence 
that a claim is well grounded.  See Grivois v. Brown, 6 
Vet.App. 136 (1994); Grottveit v. Brown, 5 Vet.App. 91, 92 
(1993); Tirpak v. Derwinski, 2 Vet.App. 609, 610-11 (1992).  
A well-grounded claim is a plausible claim, that is, a claim 
which is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  The Court has 
stated that the quality and quantity of evidence required to 
meet this statutory burden depends upon the issue presented 
by the claim.  Grottveit at 92-93.  Where a determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Id.

Further, in order for a direct service connection claim to be 
considered plausible, and therefore well grounded, there must 
be evidence of both a current disability and evidence of a 
relationship between that disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet.App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet.App. 223, 225 
(1992); Cuevas v. Principi, 3 Vet.App. 542, 548 (1992).

Service connection is granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 (1998). 

Service medical records reveal that the veteran complained in 
August 1991 of a one month history of right inguinal pain 
with radiation to the right back and occasional numbness of 
the right thigh and upper leg; it was noted that X-rays were 
negative.  Right sciatica was diagnosed.  The veteran's 
complaints in August 1992 included lower back pain; no back 
disorder was diagnosed.  On a January 1993 medical history 
report, the veteran indicated that he did not have any 
recurrent back pain, and his spine was normal on physical 
examination in January 1993.  

A February 1995 Narrative Report reveals that the veteran 
complained of an approximately four week history of tingling 
and numbness in his right hand and acute exacerbation of 
chronic neck and low back pain.  Examination findings 
included paravertebral muscle guarding and multiple trigger 
points, pain, and joint tenderness in the low back.  The 
examiner's impression was that because the veteran had a 
congenitally short right femur with compensatory pelvic 
obliquity greater than 40 mm, his propensity for low back 
injury due to lifting weights over 50 pounds was high.  It 
was recommended that the veteran pursue a more sedentary 
vocation.  The prognosis was guarded and uncertain.

According to a May 1995 VA outpatient report, the veteran 
complained of back pain since service.  It was noted on 
examination that he had a leg length discrepancy with chronic 
lumbosacral strain.
A July 1995 report from Henry J. Freede, M.D., reveals that 
the veteran's orthopedic complaints included pain and 
soreness in the low back.  It was noted that the veteran wore 
a 3/4 inch lift in his right shoe.  It was noted on physical 
examination that the veteran had limitation of back motion.  
X-rays of the low back did not reveal any significant 
abnormality.  Dr. Freede concluded that the veteran had 
chronic problems with his neck, right shoulder, and low back.

Although the veteran has contended that his current back 
disability is related to service, lay persons are not 
competent to give medical opinions.  See Espiritu v. 
Derwinski, 2 Vet.App. 492, 494-495 (1992).  While there were 
complaints of back pain in August 1991 and August 1992, there 
was no back disability diagnosed in August 1992.  
Additionally, the veteran indicated on his January 1993 
medical history report that he did not have recurrent back 
pain, and his spine was normal on examination in January 
1993.  The initial complaints of back pain after service 
discharge were not until February 1995, and there is no 
medical evidence on file suggesting that the veteran's back 
disability is etiologically related to service.  In light of 
the above, the Board must conclude that the veteran's claim 
for service connection for back disability is not well 
grounded.


ORDER

Entitlement to service connection for back disability is 
denied.


REMAND

The veteran's service medical records reveal that he had 
atrial flutter in May 1992, an abnormal electrocardiogram 
(EKG) in January 1993, and a chest X-ray in March 1993 that 
showed mild cardiomegaly with a straightened left heart 
border.  It was noted in July 1996 that he was considered 
disqualified for naval service by the State of Oklahoma 
because of atrial flutter.  When examined by VA in March 
1997, an EKG showed 1st degree AV block, nonspecific intra-
ventricular conduction block, and nonspecific T-wave 
abnormality.  The VA examiner noted in the March 1997 
assessment that that there was no evidence of heart disease, 
and he indicated that he would review the EKG, stress test, 
Holter monitor, and chest X-ray findings and then provide an 
addendum report.  However, no subsequent addendum is on file 
and the significance of the above noted abnormal 
cardiovascular findings is unclear.

The Board also notes that the veteran raised the new issue of 
entitlement to service connection for cervical spine 
disability in his August 1997 substantive appeal.

Based on the above, the Board finds that additional 
development is required prior to final determination of this 
case.  Accordingly, the case is REMANDED to the RO for the 
following actions:

1.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment for any 
health care providers, including VA, who 
may possess additional records pertinent 
to any pending claim.  After obtaining 
any necessary consent forms for the 
release of the veteran's private medical 
records, the RO should attempt to obtain, 
and associate with the file, all records 
noted by the veteran that are not 
currently on file.

2.  Then, the veteran should be examined 
by a board certified cardiologist, if 
available, to determine the nature, 
extent, and etiology of any current 
cardiovascular disease.  The claims file, 
including a copy of this REMAND, must be 
made available to the examiner for proper 
review of the medical history.  Any 
necessary tests and studies should be 
conducted.  If cardiovascular disease is 
found, the examiner should provide an 
opinion, in light of the above noted 
evidence, on the etiology of the 
veteran's cardiovascular disability, to 
include whether it is at least as likely 
as not that it is related to a 
cardiovascular disorder manifested in 
service.  If no cardiovascular disability 
is found, the examiner should explain why 
any abnormal findings, such as the prior 
abnormal EKG findings noted above, are 
not diagnostic of cardiovascular disease.  
The rationale for all opinions expressed 
should be explained.

3.  Thereafter, the RO should review the 
claims file and ensure that all 
developmental actions, including the 
medical examination and requested 
opinions, have been conducted and 
completed in full.  The RO should then 
undertake any other indicated development 
and should readjudicate the veteran's 
claim for entitlement to service 
connection for cardiovascular disability.  
The RO should also adjudicate the raised 
claim for entitlement to service 
connection for cervical spine disability.

4.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, or if a timely notice of 
disagreement is received with respect to 
any other matter, the RO should issue a 
supplemental statement of the case on all 
issues in appellate status and provide 
the veteran and his representative with 
an appropriate opportunity to respond.  
The veteran should be advised of the 
requirements to perfect an appeal with 
respect to any new issue.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  All 
issues properly in appellate status should be returned to the 
Board at the same time.  By this REMAND, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the veteran until he is otherwise notified by the 
RO.  

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

